IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                               October 21, 2008
                               No. 07-10830
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

CHARLES HOWARD FRENCH

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:01-CR-12-4


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
      Charles Howard French pleaded guilty to conspiracy to possess and
conceal counterfeit obligations of the United States and was sentenced to 60
months of imprisonment and three years of supervised release. In June 2007,
French pleaded guilty in Texas state court to possession with intent to deliver
methamphetamine, resulting in a sentence of six years of imprisonment to be
served concurrently with sentences rendered in federal court. The Government
sought revocation of French’s supervised release based on French’s June 2007

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10830

Texas conviction and a number of other grounds. French admitted all of the
allegations.   The district court revoked French’s supervised release and
sentenced him to 24 months of imprisonment to be served consecutively to his
state sentence.
      French argues that the district court should have credited the time he
spent in the custody of Texas authorities against the sentence he received on
revocation of his supervised release. A district court is not authorized to
compute service credit under 18 U.S.C. § 3585; credit awards are to be made by
the Attorney General, through the Bureau of Prisons. United States v. Wilson,
503 U.S. 329, 333-35 (1992); United States v. Dowling, 962 F.2d 390, 393 (5th
Cir. 1992). Prior to seeking judicial review of credits under §3585(b), prisoners
are required to exhaust their administrative remedies. See Dowling, 962 F.2d
at 393. Accordingly, the district court did not err by not calculating credit
towards French’s sentence.
      The Government has filed a motion for summary affirmance or dismissal
for lack of jurisdiction.   In the alternative, the Government requests an
extension of time in which to file a brief on the merits. Because the issue raised
by French is clearly without merit under circuit precedent, the district court’s
judgment is AFFIRMED, the Government’s motion for summary affirmance is
GRANTED, and the Government’s motions for dismissal and an extension of
time are DENIED.




                                        2